DETAILED ACTION

Claims 1-10 are currently pending in the application and have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/26/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly 

Claims 4, 5, 9 and 10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 4:
 	This claim recites “in each scan flip-flop circuit, the normal data in the normal operation is held in either one holding circuit in the first holding circuit and the second holding circuit and the scan data is held in another holding circuit”. The specification discloses only the first holding circuit and the second holding circuit for each flip-flop, but does not support the addition of another holding circuit for “each scan flip-flop”. Therefore, this claim fails to comply with the written description requirement.
Claims 5, 9 and 10:
These claims are also rejected because they depend on a base rejected claim and have the same problems of failing to comply with the written description requirement.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1:
The use of the phrase “capable of” renders these claims indefinite because the claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed, or by claim language that does not limit a claim to a particular structure. (See MPEP § 2111.04). In other words, the phrase “capable of” does not positively recite that the claimed invention actually performs the claimed functions, it merely states that it is capable of performing it. This renders this claim indefinite. Clarification and correction is required.
Claims 2-10:
These claims are also rejected because they depend on a base rejected claim and have the same problems of indefiniteness.
Claim 3:
This claim recites the limitation "the holding circuit" in line 4.  There is insufficient antecedent basis for this limitation in the claim. Here, claim 1 recites “a data holding part” and claim 2 recites a first and second holding circuit, but does support "the holding circuit".

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by ABSHISHEK et al. (US-20160169966), hereinafter ABSHISHEK.
Claim 1:
ABSHISHEK teaches a semiconductor integrated circuit (Figs. 1, 5 and 6) comprising: 
a logic circuit (Fig. 1, combinational logic (combo) 115); and 
a plurality of scan flip-flop circuits (Fig. 1, scan chain 100 including one or more dual-edge triggered scannable flip flops 110) that hold input data or output data of the logic circuit and are capable of forming a scan chain for executing a scan test of the logic circuit, wherein 
each scan flip-flop circuit (Fig. 2, dual-edge triggered scannable flip flop 200) includes 
Fig. 2, mux 230 receives scan in (SI) data input signal) that receives input of scan data for the scan test, 
a normal data input part (Fig. 2, mux 230 receives the functional data (D) input signal) that receives input of normal data different from the scan data, and 
a data holding part (Fig. 2, latch elements 210 and 220) capable of separately holding the normal data and the scan data (The mux 230 receives a scan enable (SE) select signal. When the SE signal is active high such that when the SE signal is asserted, the scan in (SI) data input signal is selectively transmitted to the latches 210 and 220 and when the SE signal is not asserted, the functional data (D) input signal is selectively transmitted to the latches 210 and 220, ¶ [0033]) . Figs. 1 and 2 and discussion therein).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 3 and 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over ABSHISHEK et al. (US-20160169966), hereinafter ABSHISHEK.
Claim 2: 
ABSHISHEK teaches a test pattern generating circuit (Fig. 1, Tester 150, Fig. 5, test circuitry 560) that generates a test pattern data (SI) supplied to the scan chain in SE) and an output selection signal (CLK) to each scan flip-flop circuit, wherein 
each scan flip-flop circuit (Fig. 2, dual-edge triggered scannable flip flop 200) includes 
an input selection circuit (Fig. 2, mux 230 receives scan in (SI) data input signal) that selects and outputs the normal data or the scan data based on the input selection signal (SE), 
a first holding circuit (Fig. 2, latch element 210) that takes in and holds data from the input selection circuit based on a first clock signal, 
a second holding circuit (Fig. 2, latch element 220) that takes in and holds the data from the input selection circuit based on a second clock signal, and 
an output selection circuit (Fig. 2, mux 240 is operated to control which one of the latches 210 and 220 actively drives the signal output Q) that selects and outputs held data of the first holding circuit or held data of the second holding circuit based on the output selection signal (CLK). (Fig. 2 and discussion therein).
ABSHISHEK does not explicitly teach that the output selection circuit (mux 240) selects and outputs held data of the first holding circuit or held data of the second holding circuit based on the output selection signal. However, ABSHISHEK does teach the mux 240 is operated to control which one of the latches 210 and 220 actively drives the signal output Q. In particular, the latch output signal Q0 of the latch 210 is transmitted by the mux 240 to the output node Q of the dual-edge triggered scannable flip flop 200 when the latch 210 is in latch mode. Further, the latch output signal Q1 of the latch 220 is transmitted by the mux 240 to the output node Q of the dual-edge ABSHISHEK’s CLK signal as an output select signal as well as a clock. The artisan would be motivated to do so because the signal CLK is controlled by the scan enable signal SE, which enable CLK to be used as an output select signal.
Claim 3:
ABSHISHEK teaches in each scan flip-flop circuit, the scan chain is formed through selection of the scan data in the input selection circuit based on the input selection signal and selection of held data of the holding circuit for holding the scan data in the first holding circuit and the second holding circuit in the output selection circuit based on the output selection signal. (See Fig. 3 and discussion therein as to the functional mode).
Claim 6: 
ABSHISHEK teaches a clock signal generating circuit (Fig. 1, test clock signal generating circuit 140, signal frequency divider 145, multiplexer 120 and Fig. 5, clock selection circuitry 550 may further comprise the circuit for generating the functional clock 130) that generates the first (CLK-CLK1/2) and second clock (CLK-CLKF) signals based on a reference clock signal (Functional CLK 130) whose signal level cyclically changes between first and second levels (Figs 3 and 4), wherein 
the clock signal generating circuit sets a first section (Fig. 4, T1-T8) in which a signal level of the first clock signal changes between the first and second levels and a second section (Fig. 4, CLKF C1, C2) in which a signal level of the second clock signal 
Claim 7:
ABSHISHEK teaches in each scan flip-flop circuit, the first holding circuit takes in and holds the data from the input selection circuit according to predetermined level change of the first clock signal in the first section, and the second holding circuit takes in and holds the data from the input selection circuit according to predetermined level change of the second clock signal in the second section. (Figs. 2-4 and discussion therein).
Claim 8: 
ABSHISHEK teaches a test control circuit (Fig. 5, test circuitry 560) that generates a test control signal for controlling execution timing of the scan test, wherein 
the test pattern generating circuit (Fig. 1, Tester 150, Fig. 5, test circuitry 560) supplies the test pattern data to the scan chain and supplies the input selection signal and the output selection signal to each scan flip-flop circuit based on the test control signal, and 
the clock signal generating circuit (Fig. 1, test clock signal generating circuit 140, signal frequency divider 145, multiplexer 120 and Fig. 5, clock selection circuitry 550 may further comprise the circuit for generating the functional clock 130) generates the first and second clock signals from the reference clock signal based on the test control signal. 


Claims 4, 5, 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over ABSHISHEK et al. (US-20160169966), hereinafter ABSHISHEK, in view of Date (US-20040250185), hereinafter Date.
Claim 4:
	ABSHISHEK does not explicitly teach “the plurality of scan flip-flop circuits are composed of a first scan flip-flop group that holds input data to the logic circuit and a second scan flip-flop group that holds output data from the logic circuit”. However, ABSHISHEK does teach the plurality of scan flip-flop circuits that holds input data to combination logic 115 and hold the output data of combination logic 115.  Date teaches in an analogous art [t]he scan chain 26 is placed at the side of input terminals of the combination circuit 100 and is connected to, but not limited to, four scan flip-flops 261-264 (claimed first scan flip-flop group that holds input data to the logic circuit). The scan chain 27 is placed at the side of output terminals of the combination circuit 100 and is connected to, but not limited to, four scan flip-flops 271-274 (claimed second scan flip-flop group that holds output data from the logic circuit). (Fig. 1, ¶¶ [0032]-[0033]). It would have been obvious to one of ordinary skill in the art before the effective filing data of the claimed invention to arrange ABSHISHEK scan chain 100 as in Date. The artisan would be motivated to do so because this scan chain arrangement is well known in the scan testing art and a person with ordinary skill in the art would have good reason to pursue the known options within his or her technical grasp. (citing KSR v. Teleflex, 127 S.Ct. 1727, 1740, 82 USPQ2d 1385, 1396 (2007)).
Combo 115 provides functional data D) that supplies the normal data to each scan flip-flop circuit configuring the first scan flip-flop group is further disposed, 
normal operation based on the normal data from the data input circuit is executed by supply of the normal data from the data input circuit to the logic circuit through the first scan flip-flop group, and in each scan flip-flop circuit, the normal data in the normal operation is held in either one holding circuit in the first holding circuit and the second holding circuit For a functional mode, where the SE signal is low for the embodiment shown, the functional data input stream (D) is instead provided to the latches 210 and 220. Otherwise, the operation of the dual-edge triggered scannable flip flop 200 is the same as that described for the test mode, ¶ [0035]). (Fig. 3 and discussion therein also describes the functional operation).
Claim 5:
ABSHISHEK in view of Date teaches in a process of sequential execution of N times of normal operation at intervals, operation in the scan test is executed in a distributed manner by using (N-1) intervals that exist between an execution section of a first round of normal operation and an execution section of an N-th round of normal operation (N is an integer equal to or larger than 3). (See clocking in Figs. 3 and 4).
Claim 9:
ABSHISHEK in view of Date teaches in each scan flip-flop circuit, while the first holding circuit takes in and holds the normal data from the input selection circuit in the normal operation based on the first clock signal, the second holding circuit takes in and holds the scan data from the input selection circuit based on the second clock signal when the scan chain is formed. (Fig. 2 and discussion therein).
Claim 10: 
ABSHISHEK in view of Date teaches a switching control unit (Fig. 5, clock selection circuitry 550) that executes switching between a first state and a second .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kunda (US-20040041610) teaches DETFF scan cell 600 in Fig. 6 and the function in Fig. 7.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN J TABONE JR whose telephone number is (571)272-3827.  The examiner can normally be reached on M-F 9 AM to 7 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOHN J TABONE  JR/Primary Examiner, Art Unit 2111                                                                                                                                                                                                        06/17/2021